Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62935089 (filed 11/14/2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 line 3, "the exit of…" has no antecedent basis.  
Claim 11 line 2-3, the phrase “a detection of the exit of…” is unclear and ambiguous as to whether it is referred to the “detection of the exit of… ” as in claim 10 line 3.  If indeed so, it is suggested that --- a detection of the exit of --- be changed to --- the detection of the exit of ---.  Otherwise, clarification is requested.
Claim 13 line 2 and line 4, each of the phrases “at least one additional wireless transceiver” and “the first wireless transceiver and each one of the at least one additional wireless transceiver” is unclear and ambiguous.  They are unclear and ambiguous because the examiner is unsure whether such “at least one additional wireless transceiver” is referred to “the second wireless transceiver” as in claim 1.  The applicant is requested to provide clarification as to whether (a) it refers to the second wireless transceiver, or (b) it refers to another wireless transceiver in addition to the second wireless transceiver.  For examining purposes, the examiner currently interpreted that it is another wireless transceiver in addition to the second wireless transceiver of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20200107174 A1, hereinafter Tong), in view of Hirsch et al. (US 20170064433 A1, hereinafter Hirsch).

Regarding claim 1, Tong teaches a wireless audio system, comprising (in general, see fig. 8 and corresponding flowchart and paragraphs, see also at least fig. 1A, 3, 4, 5, and their respective paragraphs that supports the teaching for fig. 8): 
a first wireless transceiver that is configured to receive audio information from an audio source over a bi-directional wireless link; a second wireless transceiver that is configured to sniff audio information sent over the bi-directional wireless link; and wherein the first and second wireless transceivers are configured to share sniff enabling information, over a link and before an establishment of the bi-directional wireless link.  (see at least para. 96 of fig. 8 along with at least para. 38, e.g. at least steps 804, 806, and 808)
Tong differs from the claim, in that, it does not specifically disclose shared link; which is well known in the art and commonly used for increasing the ease of use for the users of the wireless earpieces, in other words, user experience.
Hirsch, for example, from the similar field of endeavor, teaches similar or known mechanism of shared link (see at least para. 23 and fig. 2, e.g. the interfaces 108, 110; note: see also fig. 5 and its paragraphs for additional information in relation to smart case and wireless earpieces operations); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hirsch into the system of Tong for 

Regarding claim 2, Tong in view of Hirsch teaches the shared link is a wired link.  (Tong, see at least para. 40, e.g. wired communication)

Regarding claim 3, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to share the sniff enabling information while being charged.  (Tong, see at least para. 80-81, e.g. charging case 108 may include a contact interfaces 354 and 356 configured to transmit the communication parameters to the communication parameter receiving headphone and receive the communication parameters from the communication parameter transmitting headphone; Hirsch, see at least para. 23,  interfaces 108, 110)

Regarding claim 4, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to perform clock synchronization while being charged.  (Tong, see at least para. 64; Hirsch, see at least para. 43, e.g. the wireless earpieces may perform maintenance of a real-time clock and maintain other essential onboard software programs)

Regarding claim 6, Tong in view of Hirsch teaches the first wireless transceiver is configured to inform the second wireless transceiver about a future change in the sniff enabling information.  (Tong, see at least para. 64; Hirsch, see at least para. 43-44, 

Regarding claim 7, Tong in view of Hirsch teaches the first wireless transceiver is configured to check whether the second wireless transceiver received the sniff enabling information, and to re-establish communication with the second wireless transceiver when determining that the second wireless transceiver did not receive the sniff enabling information.  (Tong, see at least para. 58 along with para. 65, e.g. transmit the partial communication parameters to charging case 108 in response to, for example, the disconnection of the snooping communication link for secondary wireless headphone 106)

Regarding claim 8, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to share the sniff enabling information while positioned in a storage and charging device.  (Tong, see at least para. 80-81, e.g. charging case 108 may include a contact interfaces 354 and 356 configured to transmit the communication parameters to the communication parameter receiving headphone and receive the communication parameters from the communication parameter transmitting headphone; Hirsch, see at least para. 23,  interfaces 108, 110)

Regarding claim 9, Tong in view of Hirsch teaches each of the first and second wireless transceivers is configured to detect an exit from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless 

Regarding claim 10, Tong in view of Hirsch teaches the first wireless transceiver is configured to stop communicating with the second wireless transceiver, following a detection of the exit of the first wireless transceiver from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless headphone 104 and 106 out of charging case 108; Hirsch, see at least para. 46 in view of para. 43, e.g. stopping the minimal required functions when one of the two wireless earpieces is removed from the smart case)

Regarding claim 11, Tong in view of Hirsch teaches the first and second wireless transceiver are configured to resume communication, following a detection of the exit of each one of the first wireless transceiver and second wireless transceiver from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless headphone 104 and 106 out of charging case 108 for normal audio operations; Hirsch, see at least para. 46, e.g. wireless earpieces was removed from the smart case, a startup process for the wireless earpiece may be initiated)

Regarding claim 12, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to perform clock synchronization while positioned in the storage and charging device.  (Tong, see at least para. 64; Hirsch, see at least 

Regarding claims 14, 15, 16, and 17, these claims are rejected for the same reasoning as claims 1, 2, 3, and 4, respectively, except each of these claims is in method claim format.

Regarding claim 27, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Tong in view of Hirsch also teaches computer-readable medium (Tong, see at least fig. 2A), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hirsch, as applied to claims 1 and 14 above, and further in view of MURALI et al. (US 20200396680 A1, hereinafter MURALI).

Regarding claim 5, Tong in view of Hirsch teaches all of the subject matters except the first and second wireless transceivers are configured to share private and public keys, which is well known in the art and commonly used for effectively conserving power usage.
MURALI, for example, from the similar field of endeavor, teaches similar or known mechanism such that the first and second wireless transceivers are configured to share private and public keys (see at least para. 48, e.g. sharing private and public key); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate MURALI into the system of Tong in view of Hirsch for effectively conserving power usage.

Regarding claim 18, this claim is rejected for the same reasoning as claim 5 except this claim is in method claim format.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hirsch, as applied to claim 1 above, and further in view of Boesen; Peter Vincent (US 20180014109 A1, hereinafter Boesen).

Regarding claim 13, Tong in view of Hirsch teaches all of the subject matters as in claim 1, except that there is at least one additional wireless transceiver (which is in addition to the second wireless transceiver, as currently interpreted by the examiner) that performs same or similar functionalities as the second wireless transceiver, which are well known in the art and commonly used for providing effective service continuity.
Boesen, for example, from the similar field of endeavor, teaches similar or known mechanism such that there is at least one additional wireless transceiver that Boesen into the system of Tong in view of Hirsch for providing effective service continuity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465